Citation Nr: 1130163	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  11-02 712	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs 
Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left hip disability, claimed as left hip injury, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a bilateral ankle disability, claimed as poor peripheral circulation, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a bilateral foot disability, claimed as poor peripheral circulation, to include as secondary to a service-connected disability.

4.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for lumbosacral spine degenerative joint disease, to include as secondary to a service-connected disability.

5.  Entitlement to an increased rating for postoperative left knee internal derangement, currently rated as 20 percent disabling.  

6.  Entitlement to an increased rating for left knee osteoarthritis, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1956 to April 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The appeal was certified to the Board in February 2011 from the RO in Waco, Texas.

The issue of whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for lumbosacral spine degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service treatment records do not show evidence of left hip, bilateral ankle, or bilateral foot injury, symptoms, or diagnosed disorder in service or at service separation.  

2.  Left hip arthrosis is currently diagnosed.

3.  The evidence of record does not relate the Veteran's left hip arthrosis to his military service, or on a proximate basis to a service-connected disability.
 
4.  The evidence of record does not relate the Veteran's bilateral ankle disability to his military service, or on a proximate basis to a service-connected disability.

5.  The evidence of record does not relate the Veteran's bilateral foot disability to his military service, or on a proximate basis to a service-connected disability.

6.  The Veteran's postoperative left knee internal derangement is manifested by no more than moderate instability.  

7.  The Veteran's left knee osteoarthritis is manifested by flexion to 80 degrees and by extension to 0 degrees.  


CONCLUSIONS OF LAW

1.  A left hip disability was not incurred in or aggravated by service, and is not proximately due to or the result of a service connected disease or injury.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

2.  A bilateral ankle disability was not incurred in or aggravated by service, and is not proximately due to or the result of a service connected disease or injury.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

3.  A bilateral foot disability was not incurred in or aggravated by service, and is not proximately due to or the result of a service connected disease or injury.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

4.  The criteria for an increased rating for left knee internal derangement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5257.  

8.  The criteria for an increased rating for left knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO provided the appellant with the notice required under the VCAA by letters dated in February 2009 and April 2009.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In connection with the current appeal, appropriate examinations have been conducted.  We note that the VA examinations were adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiners reviewed the history, established clinical findings and rendered an opinion with rationale.

In October 2010, the RO determined that the medical records from the Social Security Administration were unavailable for review.  It was noted that in September 2009 all medical records had been destroyed.  As there are no records to request, we find that the duty to assist has been satisfied with regard to these records.  Further, review of the record shows that some of the Veteran's treatment records have been deemed missing.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of the missing records, the analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).

Service Connection Claims

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310). 

The Veteran has claimed service connection for left hip, bilateral ankle, and bilateral foot disabilities.  He claims that his disabilities are secondary to his service-connected postoperative left knee internal derangement.  Consideration will also be given to whether service connection for any of these disabilities is warranted on a direct basis.

Factual Background

The Veteran's service treatment records do not show evidence of left hip, bilateral ankle, or bilateral foot injury, symptoms, or diagnosed disorder in service or at service separation in February 1964.  

Subsequent to service, private physical examination in December 1995 revealed hip flexion to about 80 degrees, and that the Veteran could dorsiflex, plantar flex, evert, and invert both ankles.  

At the April 2009 VA examination, the appellant complained of bilateral hip pain and left little toe pain that he related to his service connected left knee pain.  He also complained of his right foot being icy cold year round and bilateral ankle swelling.  Bilateral hip arthrosis, corn formation left little toe, and poor peripheral circulation bilateral feet and ankles were diagnosed.  The VA examiner opined that bilateral hip, ankle and feet complaints were not related to the left knee meniscal tear and degenerative joint disease, but were related to aging and attrition.  As a rationale, the examiner stated that service treatment records revealed no treatment for any of the conditions while on active duty, and that there was nothing in the current literature that would indicate that degenerative joint disease in a knee caused degeneration of the spine or other joints.  

Analysis

The Veteran's assertions as to the nexus between his claimed conditions, his service-connected disabilities, and his military service have been considered.  However, the Board finds while the Veteran's statements as to symptomatology are credible evidence of his lay observations, his statements as to nexus are not probative for consideration for appellate adjudication.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A claimant is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  The Veteran is competent to report hip, ankle and foot pain but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Furthermore, the evidence of record does not support the premise that the disabilities in question are related directly to service.  As noted above, the Veteran denied experiencing left hip, bilateral ankle, and bilateral foot symptomatology in service; his service separation examination revealed normal feet and lower extremities.  Postservice evidence is devoid of a showing of any complaints or treatment for the claimed disabilities following active service until 1995, years after his separation.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

To that end, the evidence of record also does not show that the Veteran's disabilities are related to his service-connected knee conditions.  As noted above, the April 2009 VA examiner opined that bilateral hip pain, bilateral ankle and bilateral feet complaints were not related to the left knee meniscal tear and degenerative joint disease.  According to the examiner, there was nothing in the current literature that would indicate that degenerative joint disease in a knee caused degeneration of the spine or other joints.  Rather, the examiner attributed the Veteran's conditions to aging and attrition.  As such, the more probative evidence is against a finding that the service connected left knee disability caused and/or aggravated the Veteran's left hip, bilateral ankles and/or bilateral foot disabilities.    

The preponderance of the evidence is against the claims.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C .F.R. § 4.59.

Factual Background

At the March 2009 VA examination, it was noted that the Veteran used braces and a cane for stability.  He did not drive and did very little work around his house.  He retired in 1997 because of back and leg pain.  He had no flareups or incoordination but had fatigue and lack of endurance.  He lived a sedentary type of life.  Examination revealed he walked with a limp.  He had joint line tenderness.  He flexed to 80 degrees with pain and had 0 degrees of extension.  With distraction and relaxation, he could flex to 100 degrees with 0 degrees of extension.  He had negative Lachman's and McMurray's.  Collateral and cruciate ligaments appeared to be intact.  With general repetitive motion times three, there was no change in range of motion, coordination, fatigue, endurance or pain level.  Internal derangement of the left knee, surgical intervention in the left knee-meniscal surgery according to the Veteran, degenerative arthritis of the left knee and decreased range of motion of the left knee secondary to degenerative arthritis and pain were diagnosed.  

At the April 2009 VA examination, it was noted that the Veteran had increasing left knee pain with difficulty walking.  He complained of left knee popping, occasional swelling and pain.  He reported giving way in both knees.  It was noted that he used a derotational knee brace on a daily basis and he also used a cane daily to aid with ambulation.  He reported that his left knee affected his activities of daily living in that he cannot do yard work and that he was unable to care for his cattle.  He related that he just sits around the house.  He complained of flare ups approximately two to three times per year that require him to seek self imposed bed rest.  He reported that he was able to walk one to two blocks before his pain increased.  The pain was reported as 8-9/10 on a daily basis in both knees.  The pain was described as burning or achy type of pain.  Examination revealed no swelling.  There was positive McMurray's for pain only.  He had a negative Lachman's and a negative anterior and posterior drawer.  There was palpable crepitus on range of motion testing.  Active range of motion did not produce weakness, fatigue or incoordination.  Range of motion was to 80 degrees with complaints of pain at 80 degrees.  There was no demonstration of increased pain, fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing of the left knee.  His gait was antalgic and he used a cane for ambulation.  Left knee degenerative joint disease secondary to meniscal injury service connected was diagnosed.  

Analysis

At present, two separate ratings are in effect for the Veteran's left knee.  A 20 percent rating is assigned for instability under Diagnostic Code 5010-5257, and a 10 percent rating is assigned was for objective x-ray evidence of arthritis with painful motion under Diagnostic Code 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 5010 addresses traumatic arthritis due to trauma, Diagnostic Code 5257 addresses subluxation or lateral instability, and Diagnostic Code 5260 addresses limitation of flexion of the leg.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5257, 5260 (2010).

For impairment based on recurrent subluxation or lateral instability of the knee under Diagnostic Code 5257, 20 and 30 percent ratings are assigned when there is moderate or severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Based on review of the record, the Board finds against the assignment of a rating higher than 20 percent for instability of the left knee.  In this regard, although the evidence shows that the Veteran uses braces and a cane for stability, flexion was to 80 degrees and had active range of motion which did not produce weakness, fatigue or incoordination during examination in April 2009.  McMurray's was positive for pain only, but Lachman testing was negative.  Examination in March 2009 revealed collateral and cruciate ligaments appeared to be intact.  While he reported tenderness, fatigue and lack of endurance, there was no showing of flare ups or incoordination.  These findings do not justify a higher rating under Diagnostic Code 5257 as severe recurrent subluxation or lateral instability of the left knee is not shown.

Flexion of the leg limited to 45, 30, and 15 degrees warrants the assignment of 10, 20, and 30 percent ratings, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Extension of the leg limited to 10, 15, 20, and 45 degrees warrants the assignment of 10, 20, 30, and 50 percent ratings, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees. 8 C.F.R. § 4.71, Plate II (2010).

Based on review of the record, the Board finds against the assignment of a rating greater than 10 percent under Diagnostic Code 5260.  In this regard, although the evidence shows that the Veteran uses a cane for stability, in the April 2009 examination the Veteran flexed to 80 degrees and active range of motion did not produce weakness, fatigue or incoordination.  At that time, there was no demonstration of increased pain, fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing of the left knee.  On examination in March 2009 collateral and cruciate ligaments appeared to be intact.  While he reported tenderness, fatigue and lack of endurance, there was no showing of flareups or incoordination, and no change in range of motion, incoordination, fatigue, endurance or pain level with repetition times three was noted.  These findings do not justify a higher rating under Diagnostic Code 5260.

At most, even when accounting for pain, flexion has been limited to 80 degrees.  These findings do not warrant a higher rating under Diagnostic Code 5260 as there is no showing of the functional equivalent of flexion limited to 30 degrees.  In reaching this determination, the Board has considered both lay and medical evidence.  However, to the extent that he has asserted that he is worse; the Veteran has been remarkably vague as to the extent of limitation of motion.  Even accepting his report of where in the range of motion his pain begins, the lay or medical evidence does not suggest that flexion is functionally limited to 30 degrees.  The criteria for a separate rating under Diagnostic Code 5261 for limitation of extension are not met as the preponderance of the evidence is against a finding that extension of the leg is limited to 10 degrees.  In fact, the evidence shows full extension.  

Alternate diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Under Diagnostic Code 5258, cartilage, semilunar, dislocated with frequent episodes of "locking" pain, and effusion into the joint warrants a 20 percent evaluation.  Under Diagnostic Code 5259, symptomatic removal of semilunar cartilage warrants a 10 percent rating.  However, there is no evidence of dislocated or removed semilunar cartilage; accordingly, an increased rating is not warranted on the basis of alternate diagnostic codes.

In service, the Veteran underwent surgery to repair his meniscal cartilage; on this basis, entitlement to a separate evaluation for that scar has been considered.  Esteban v. Brown, 6 Vet. App. 259 (1994).  The criteria for rating scars were amended effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2010)).  the amended regulations under Diagnostic Codes 7800 through 7805 are applicable only to claims received on or after October 23, 2008, and are thus for application here as the Veteran's claim was filed in January 2009.  Id.  However, the March 2009 VA examination did not address the Veteran's left knee scar, and the April 2009 VA examination found that it measured six inches by one-eighth inch, and was well-healed, nontender, highly mobile, non-hypertrophic, without keloid formation, non-restrictive of joint motion, and not adherent to underlying tissue.  The Veteran has also not asserted that he has a scar of the measurements, or found to be manifested by any of the other qualifying characteristics, such that a separate evaluation for that scar is warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (2010).

The Veteran's contentions that his left knee disability is more severe than evaluated have been considered, to include his reports of instability, fatigue, tenderness, lack of endurance and pain, of limitations in standing and walking, and of functional impairment, pain, and pain on motion.  See DeLuca, 8 Vet. App. at 205.  The Board also finds his reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation on the basis of functional loss.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned 20 percent rating for left knee instability and 10 percent for limitation of flexion are appropriate.  

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If a veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the record reflects that the Veteran has not required frequent periods of hospitalization for his disability and that the manifestations of the disability are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.  

The preponderance of the evidence is against the claims.  There is no doubt to be resolved, and increased ratings are not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left hip disability is denied.  

Service connection for a bilateral ankle disability is denied.  

Service connection for a bilateral foot disability is denied.  

An increased rating for postoperative left knee internal derangement is denied.  

An increased rating for left knee osteoarthritis is denied. 


REMAND

Service connection for degenerative joint disease, lumbosacral spine, was denied in a March 1996 rating decision.  He did not perfect an appeal to that decision and it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  In January 2009, the Veteran indicated that he wished to reopen the issue of entitlement to service connection for a back disability secondary to his left knee disability.  In February 2009, the RO sent the Veteran a letter with respect to his claim to reopen; on review, however, the Board finds that the notice in question is insufficient, requiring remand.

In the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  

Although the February 2009 letter provided notice of the regulations relating to service connection, and to the general regulatory provisions relating to the reopening of final claims, it did not provide specific enough notice as to the evidence the Veteran would have to submit in order to reopen his claim in this case.  Specifically, it must include a statement setting forth the element(s) of service connection for which the evidence was found insufficient in the last final decision, describes what evidence would allow him to reopen his claim for entitlement to service connection for lumbosacral spine degenerative joint disease, to include as secondary to a service-connected disorder, and describes what evidence would be necessary to substantiate the element(s) required to establish service connection if the claim were to be reopened.

Accordingly, the issue of whether new and material evidence has been submitted to reopen the issue of lumbosacral spine degenerative joint disease, to include as secondary to a service-connected disorder, is remanded for the following actions:

1.  Review the last final rating decision with respect to the Veteran's claim for entitlement to service connection for lumbosacral spine degenerative joint disease.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Then, as part of the notice letter discussed above, provide the Veteran with a statement which sets forth the element(s) of service connection for which the evidence was found insufficient in the last final decision, describes what evidence would allow him to reopen his claim for entitlement to service connection for lumbosacral spine degenerative joint disease, to include as secondary to a service-connected disorder, and describes what evidence would be necessary to substantiate the element(s) required to establish service connection if the claim were to be reopened.

2.  After undertaking the development above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


